Title: Ebenezer Smith Platt to the Commissioners, 21 April 1778
From: Platt, Ebenezer Smith
To: First Joint Commission at Paris,Adams, John


     
      Paris 21st. April 1778
     
     To the Honorable Commissioners of the United States of America.
     The humble Petition of Ebenezer S. Platt Most Respectfully Sheweth,
     That your Petitioner is a Native of America, and was a resident in the Province of Georgia, in the year 1775, And was Chosen a Member of the Parochial Committee of Savannah, in said Province.
     That in the month of July 1775, A Certain Ship Called the Philippa, whereof one Richard Maitland, was Master, Arrived off Savannah Harbour (Laden with Dry Goods, together with Nine Tons of Gunpowder, Four Hundred Stand of Arms, and some Lead, and Musket Balls) Where she was met by an Armed schooner, fitted out by Congress for that Purpose, who Boarded said ship at Sea, and took out all the Gunpowder, and Deposited it safe in the Magazine at Savannah. The Arms, and Musket Balls still remaining onboard, and for fear they should fall into the hands of People who were Inimicable to the Liberty of America—The Provintial Congress of said Place, (then sitting) thought Proper to send Persons Onboard to Protect the same, And accordingly your Petitioner, with two others of said Committee,  were by them appointed and received a Written Order therefor Signed by the President.
     That in the month of Jany. 1776 Your Petitioner Freighted two Vessels for Cape Nicholas Mole, With Intent to Purchase War-like Stores, and by Permission of Congress, Embarked onboard one of them himself, which unfortunately was taken within a few Leagues of her Destined Port, by his Majestys Ship Maid-stone Capn. Gardner, and Carried into Kingston in Jamaica. Where she was restored to your Petitioner again on Account of her being English Property; tho’ they obliged him to sell his Cargo.
     That your Petitioner in Consequence thereof sold his Cargo, and Purchased a Vessel with Intent, to Proceed back to America, When on the 28 day of March as your Petitioner was Proceeding to Sea, his Vessel was Boarded, and Taken, by a Boat from Onboard the Antelope, Ship of War,—Your Petitioner Carried onboard said Ship, and Confined in Irons, upon an Information laid by Capn. Maitland, of his having been onboard his Ship at Savannah in Georgia by Order of Congress.
     That your Petitioners Ship in Consequence thereof was Sold Without any Account being given thereof to your Petitioner. After which your Petitioner was removed by Habeas Corpus, before the Court at Kingston, Tryed, and Acquited, but for fear of his recovering Damages of the Admiral, was again remanded by the Cheif Justice onboard the Antelope as an Able Bodied Seaman.
     That your Petitioner remained three months longer onboard the Antelope, in Irons, and then was Removed onboard the Boreas, Frigate, And from thence onboard the Palas, Frigate, in which he was Caried to England, and sent onboard the Centaur, and from thence to the Barfleur, and from the Barfleur back again to the Centaur, And from onboard the Centaur sent onshore, and up to London, and Committed to Clerkenwell Bridewell, for two Days, When he was Caried before Sr. John Fielding, and One Justice Addington, and by them Committed on the 23 of Jany. 1777 to Newgate, where he remained fourteen Months in Irons—Destitute of every Family Friend or Connection, and Depending for his Daily support, upon the Charity of a few Humane People.
     That at length through the Interposition of the Committee for the Support of American Prisoners Your Petitioner was set at Liberty, in a Strange Country, Destitute of Money, and every Means of returning to his Native Country. And was by said Committee sent to Paris, Relying upon the Commissioners of America, for Assistance to Enable him to Return Home.
     Your Petitioner therefore hopes you will be Pleased to take his hard Case into Consideration And allow him such Assistance as you in Your Wisdom shall think Fit.
     
      Ebenezer Smith Plat
     
    